Citation Nr: 0931429	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-34 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark. New 
Jersey.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in June 2009.  
A transcript of the hearing is associated with the Veteran's 
claims folder.  After the hearing, the Veteran submitted 
additional evidence in support of his appeal, and a waiver of 
his right to have the evidence initially considered by the RO 
was received in July 2009.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not present in 
service and is not etiologically related to service.

2.  Tinnitus was not present in service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, by letter mailed in November 2006, prior to its 
initial adjudication of the claims.  The Veteran was provided 
notice with respect to the disability rating or effective 
date element of the claims at that time.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The record reflects that neither hearing loss disability nor 
tinnitus was present in service or until many years 
thereafter.  The Veteran contends that he is entitled to 
service connection for bilateral hearing loss disability and 
tinnitus because they resulted from acoustic trauma sustained 
by the Veteran in service.  He urges that his exposure to 
canon fire resulted in the development of present hearing 
loss and tinnitus.  

Service treatment records show hearing within normal limits 
at the time of separation physical examination in January 
1966.  The thresholds for the frequencies 500, 1000, 2000, 
and 4000 Hertz were all 15 decibels (dB) bilaterally.  The 
Board acknowledges the pre-induction audiogram of November 
1963 showing that all frequencies between 500 and 4000 Hertz 
were 20 dB bilaterally, and that the summary of defects 
includes the notation, "Dim hearing bilat 3999."  However, 
the November 1963 results were within the normal range for VA 
purposes.  

Private treatment records from J. H. Aroesty, M.D., E. Green, 
MA, and The Davis Center, dated from July 2000 through 
September 2008 reflect diagnosis of bilateral hearing loss 
since July 2000 with a reference to left ear hearing loss in 
1987.  The Veteran indicated at various times in these 
treatment records that tinnitus was not a symptom.  However, 
he clarified in testimony before the undersigned that 
tinnitus had been periodically present since 1982 and that 
when he responded to clinicians, he meant that tinnitus was 
not present at that very moment.  He further testified that 
tinnitus was currently present several times during the day 
on a daily basis.  

In response to his claims, the Veteran was afforded a VA 
audiology examination in February 2007.  The Veteran's 
history of service noise trauma due to canon fire was noted.  
The Veteran reported the use of hearing protection but added 
that in his opinion it was ineffective.  The Veteran's 
history was also noted to be positive for probable post-
service occupational noise exposure from machine operation 
and truck driving without the use of hearing protection.  The 
Veteran denied any recreational noise exposure.  The Veteran 
denied tinnitus.  Audiogram results confirmed hearing loss 
which met the criteria of 38 C.F.R. § 3.385.  The examiner 
rendered a diagnosis of bilateral sensorineural hearing loss.

In a May 2007 addendum, the VA examiner opined that the 
Veteran's hearing loss and claimed tinnitus were not incurred 
in military service.  He noted that the hearing tests in 
service, dated in November 1963 and January 1966, showed 
hearing thresholds to be within normal limits bilaterally.  
He also noted that the Veteran did not complain of tinnitus 
on SF 88 completed at the time of separation examination.  
The Veteran's claims folder was reviewed by a VA examiner in 
May 2007.  

The Veteran testified at length as to his exposure to 
acoustic trauma in service due to his duties with an 
artillery unit.  He noted this exposure occurred both at Fort 
Bragg and in Vietnam.  A written statement from a comrade 
dated in October 2007 also attests to this in-service noise 
exposure.  

The Veteran's wife submitted a statement in July 2009 
indicating that she had noticed the Veteran's odd expressions 
over the years prior to his getting a hearing aid.  She 
indicated that she attributed it to his being cranky, but 
later came to believe that he was not fully hearing and 
understanding her due to his hearing loss.  

The Board finds the Veteran's testimony, as well as the lay 
statement of his comrade, as to his exposure to acoustic 
trauma in service to be fully credible.  Moreover, the Board 
accepts the Veteran's wife's statement inasmuch as it 
indicates that he did have hearing difficulties for a period 
of time prior to his obtaining hearing aids.  

Nonetheless, the Board finds the VA examiner's opinion to be 
uncontroverted medical opinion evidence against the claim.  
This opinion is supported by reference to the service 
treatment record and is based on a review of the claims 
folder.  Thus, it is accorded significant probative weight.  

The Veteran has also submitted medical literature in support 
of his claim, which has been reviewed.  This literature 
certainly does address hearing loss due to both age and 
exposure to acoustic trauma in general, but does not purport 
to address the specific facts of the individual case under 
consideration.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998) (holding that treatise evidence cannot simply provide 
speculative generic statements not relevant to the veteran's 
claim," but, "standing alone," must include "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion").  Thus, it is not 
highly probative as to this case.

In essence, the remaining evidence of a nexus between the 
Veteran's current hearing loss and tinnitus and service is 
limited to the Veteran's own statements and those of lay 
witnesses.  Medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

It is true that lay statements, such as those by the Veteran 
and his lay witnesses, may be competent to support claims for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau; Buchanan, 
supra.  In the instant case, however, the evidence of record 
does not demonstrate that the Veteran, who is competent to 
comment on his post-service symptoms, or his lay witness, has 
the requisite expertise to render a medical diagnosis or to 
comment on a question of medical causation or aggravation.  
While the contentions have been carefully and sympathetically 
considered, for the reasons discussed above, the Board must 
conclude that a preponderance of the evidence is against this 
claim.

Accordingly, the Board must conclude that service connection 
is not warranted for the claimed disabilities.  In reaching 
this decision, the Board has determined that the benefit-of-
the doubt rule is not applicable these claims because the 
preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


